[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               DEC 31, 2008
                            No. 08-12478                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A98-548-604

BIN LIN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 31, 2008)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Bin Lin, a native and citizen of China, petitions for review of the denial of

his applications for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment. INA § 241(b)(3), 8

U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c). Lin argues that the Board failed to

consider all the evidence he introduced regarding his religious persecution. We

grant Lin’s petition, and we vacate and remand for further proceedings.

      We review de novo the legal decision of the Board. D-Muhumed v. U.S.

Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). We review its findings of fact to

determine if the decision is “‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001) (quoting Lorisme v. INS, 129 F.3d 1441, 1444–45

(11th Cir. 1997)). Credibility determinations are likewise reviewed under the

substantial evidence test. D-Muhumed, 388 F.3d at 817. “The trier of fact must

determine credibility, and this [C]ourt may not substitute its judgment for that of

the Board with respect to credibility findings.” Id. “To reverse [those] fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)(citing Fahim v.

U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002)).



                                          2
      The record does not compel a finding that Lin’s testimony was credible.

There were discrepancies in Lin’s application and his testimony at the asylum

hearing regarding the number of Bibles that he smuggled inside China. Lin alleged

that Jiahui Ye asked him to travel to Xiamen to transport the Bibles, but Ye’s letter

allows an inference that Lin instead went to Xiamen to proselytize. Lin also

testified that he was beaten severely in the reeducation camp, but his application

stated only that he had “suffered a lot.”

      The Board failed, however, to make a clear or cogent finding as to Lin’s

evidence that he was detained in the reeducation camp on the basis of his religious

activity. The Board could not rely on its adverse credibility determination to deny

the application when it failed to consider all of Lin’s corroborating evidence.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). Lin offered

excerpts from the 2005 County Report and 1998 Profile of Asylum Claim and

Country Conditions that stated that the government had harassed and detained

members of unregistered churches. Lin also submitted a government document

stating that he had been incarcerated in a Chinese reeducation camp because he had

“participated in an unregistered church.” The immigration judge found these

documents credible and entitled to “great weight.” The Board offered no response

to Lin’s evidence that he was incarcerated for his religious practice.



                                            3
      The Board erred by failing to consider all the evidence Lin submitted to

substantiate his allegation of religious persecution. We GRANT Lin’s petition,

VACATE the order that dismissed Lin’s appeal, and REMAND for the Board to

consider all corroborating evidence submitted by Lin to determine whether Lin was

incarcerated on the basis of his religious activity.

      PETITION GRANTED.




                                            4